Title: To James Madison from Anthony Merry, 23 March 1804
From: Merry, Anthony
To: Madison, James



Sir,
Washington March 23rd. 1804.
I have the Honour to lay before You the inclosed Copy of a Memorial which has been presented to Lord Hawkesbury, His Majesty’s Principal Secretary of State for foreign Affairs, by several of the King’s Subjects Proprietors of Land in that Part of the Territory of the United States which formerly belonged to His Majesty under the Title of the Province of West Florida, respecting an Act which passed in the last session of Congress of the United States, entitled “An Act regulating the Grants of Land, and providing for the disposal of the Lands of the United States, South of the State of Tennessee,” the Provisions of which Act the Memorialists represent as precluding them effectually from the Possibility of substantiating their Claims within the Time limited, and, consequently, as tending to deprive them of their Property.
I flatter myself, Sir, that it will be perceived, upon a Re-consideration of the Law in Question, that the Fifth Section of it will in Fact produce the injurious Effect which is apprehended by the Proprietors—inevitably, in as far as regards the Period assigned for the Admission of their Claims, and eventually, in case their Documents should be lost in the Transmission of them to this Country, particularly in Time of War.
It is, Sir, by the express Orders of my Government, that I have the Honour to represent these Circumstances to you, and to solicit of the Government of the United States their timely Interference to prevent the Injury which will otherwise ensue to several of His Majesty’s Subjects in the Cases above explained, either by deferring to the Suggestions on this Subject stated by the Memorialists, or by adopting such other Measures, as in their Wisdom shall appear more convenient.
It is probable that the injurious Consequences of the Provisions of the Act, with Respect to claimants in the Situation of the Memorialists, had escaped the Notice of the American Legislature, and it is therefore to be hoped that it will be sufficient to point them out to obtain a Remedy for the Evil. At all Events His Majesty’s Government confide in the Friendship and known Justice of the Government of the United States to take such Measures in this Case as shall appear to them the most effectual for affording Redress to His Majesty’s Subjects. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
 

   
   RC and enclosure (DNA: RG 59, NFL, Great Britain, vol. 3); Tr and Tr of enclosure (DNA: RG 233, President’s Messages, 10A-D1); Tr and Tr of enclosure (DNA: RG 46, Territorial Papers of the U.S. Senate, 1789–1873, Florida); Tr and Tr of enclosure (PRO: Foreign Office, ser. 5, 41:99–100, 246–47). RC in a clerk’s hand, except for Merry’s complimentary close and signature; docketed by Wagner as received the same day. For enclosure, see n. 1.



   
   The enclosure is a copy of a memorial (4 pp.; docketed by Wagner) from thirty-one British subjects to Hawkesbury requesting his interference in their case and asking that the British documents regarding West Florida that had been delivered to Rufus King in 1803 be considered valid proofs of their land claims (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:594).



   
   For this act, which required that documents supporting all claims be delivered to the land office of the district in which the claimed land was located before 31 Mar. 1804, see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:229–35.


